Citation Nr: 0940995	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  06-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.	Entitlement to an effective date earlier than December 5, 
1995, for the grant of service connection for post traumatic 
stress disorder (PTSD) and the assignment of a 50 percent 
rating.  

2.	Entitlement to an effective date earlier than December 7, 
1999, for an award of a 70 percent rating for PTSD.  

3.	Entitlement to an increased rating for PTSD, currently 
evaluated as 70 percent disabling.  

4.	Entitlement to an increased rating for status post 
fracture of the right tibia and fibula, with deformity of the 
tibia and inactive osteomyelitis, currently evaluated as 30 
percent disabling.  

5.	Entitlement to an increased rating for the residuals of 
compression fractures of T5 and T6, with deformity and spasm, 
currently evaluated as 20 percent disabling.  

6.	Entitlement to an increased rating for low back pain, 
currently evaluated as 20 percent disabling.  

7.	Entitlement to an increased rating for a scar of the mid-
tibial area, currently evaluated as 10 percent disabling.  

8.	Entitlement to an initial compensable rating for dental 
trauma of teeth numbered 7, 8, 9, and 10.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active service from November 1968 to April 
1971.  

These matters are before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that, in pertinent part, granted 
service connection for dental trauma of teeth numbered 7, 8, 
9, and 10, rated noncompensable; and continued a 70 percent 
rating for PTSD, and a 30 percent rating for status post 
fracture of the tibia and fibula.  The appeal is also from a 
June 2005 that continued a 20 percent evaluation for low back 
pain and a 20 percent evaluation for the residuals of a 
compression fracture of T5 and T6, with deformity and spasm.  
In addition, the appeal is also from an April 2006 rating 
decision that increased the evaluation of the right tibial 
scar to 10 percent disabling and granted an effective date of 
December 5, 1995, for the award of the 50 percent evaluation 
for PTSD.  

The Veteran has raised the matter of a rating for residuals 
of brain injury that is separate and distinct from the rating 
for his service connected PTSD.  That matter has not been 
fully addressed by the RO or developed for appellate review, 
is not inextricably intertwined with the issues before the 
Board, and is referred to the RO for consideration.  See 
Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.	A December 5, 1995 VA examination report included a 
reference to the Veteran's intention submit a claim for 
service connection for PTSD, the Veteran's formal claim was 
received in May 1996 and rating decisions dated in December 
1996 and April 2006 collectively granted service connection 
for PTSD and assigned a 50 percent evaluation, effective 
December 5, 1995.  

2.	In an April 2000 rating decision, the rating for the 
Veteran's service connected PTSD was increased to 70 percent, 
effective December 7, 1999.  

3.	In August 2005, the Veteran filed a freestanding claim for 
an effective date earlier than December 7, 1999, for the 
award of a 70 percent rating for PTSD.

4.	Veteran's PTSD is not productive of total occupational and 
social impairment.  

5.	Residuals of a fracture of the right tibia and fibula do 
not include nonunion, with loose motion or ankylosis of the 
right ankle joint; repeated episodes of active osteomyelitis 
have not been demonstrated over the past 5 years.  

6.	The Veteran has demonstrated deformity of the T4 and T5 
vertebrae, without additional disability.  

7.	Range of motion of the thoracolumbar spine is not limited 
to 30 degrees or less and ankylosis of the spine is not 
demonstrated.  

8.	The Veteran has a painful, superficial scar of the right 
tibial area that is not productive of limitation of function.  

9.	Teeth numbered 7, 8, 9, and 10 are replaced by suitable 
prosthesis, without loss of masticatory surface.  


CONCLUSIONS OF LAW

1.	The requirements for an effective date earlier than 
December 5, 1995, for the grant of service connection for 
post traumatic stress disorder (PTSD) and the assignment of a 
50 percent rating have not been met.  38 U.S.C.A. §§ 5101, 
5103, 5103A, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.400 (2009).

2.	The requirements for an effective date earlier than 
December 7, 1999, for the award of a 70 percent rating for 
PTSD have not been met.  38 U.S.C.A. §§ 5101, 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2009).

3.	The criteria for a rating in excess of 70 percent for PTSD 
and frontal lobe syndrome have not been met. 38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.125-4.130, Diagnostic Codes 9411 (2009).

4.	The criteria for a rating in excess of 30 percent for the 
residuals of a fracture of the right tibia and fibula, with 
inactive osteomyelitis have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-
4.14, 4.40-4.46, 4.71a, Diagnostic Code 5262 (2009).

5.	The criteria for a rating in excess of 20 percent for the 
residuals of compression fractures of T5 and T6, with 
deformity, have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5235 (2009).

6.	The criteria for a rating in excess of 20 percent for low 
back pain have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-
4.46, 4.71a, Diagnostic Code 5237 (2009).

7.	The criteria for a rating in excess of 10 percent for a 
scar of the right tibial area have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40-4.46, 4.118, Diagnostic Code 7804 (2009).

8.	The criteria for an initial compensable rating for dental 
trauma of teeth numbered 7, 8, 9, and 10 have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.1-4.14, 4.150, Diagnostic Code 9913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the Veteran's claim for earlier effective date for 
an award of a 70 percent rating for PTSD, the Veteran and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded opportunity to 
present evidence and argument in connection with the claim.  
The Board finds that these actions are sufficient to satisfy 
any duties to notify and assist owed the Veteran as to this 
issue.  As will be explained below, this claim lacks legal 
merit.  As the law, and not the facts, is dispositive of the 
claims, the duties to notify and assist imposed by the VCAA 
are not applicable to this issue.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).

Regarding the claim for an effective date earlier than 
December 5, 1995, as the appeal is taken from the April 2006 
rating decision that granted this effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess, supra.  The 
April 2006 Statement of the Case provided notice on the 
"downstream" issue of an earlier effective date for the 
award.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The Veteran has had ample 
opportunity to respond.  He has not alleged that notice in 
this matter was less than adequate.  See Goodwin v. Peake, 22 
Vet. App. 128 (2008).

Regarding the claims for increased ratings for PTSD, tibia 
and fibula fracture residuals, T4 and T5 compression fracture 
residuals, low back pain, and a scar of the right tibial 
area, the VCAA requirement is generic notice, that is, the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment, as well as general notice regarding how 
disability ratings and effective dates are assigned.  
Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 2835434 
(Fed. Cir. Sept. 4, 2009).   

The Veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A September 2006 letter explained the 
evidence necessary to substantiate his claims, the evidence 
VA was responsible for providing, and the evidence he was 
responsible for providing.  The Veteran has had ample 
opportunity to respond/supplement the record and he has not 
alleged that notice in this case was less than adequate.  In 
June 2008 correspondence, he indicated that he had no more 
evidence to submit.  

Regarding the evaluation for the loss of teeth numbered 7, 8, 
9, and 10 due to dental trauma, as the rating decision for 
this appeal granted service connection and assigned a 
disability rating and effective date for the award, statutory 
notice had served its purpose, and its application was no 
longer required.  See Dingess, supra.  An April 2006 
Statement of the Case provided notice on the "downstream" 
issue of entitlement to an increased rating; while a April 
2009 Supplemental Statement of the Case readjudicated the 
matter after the appellant and his representative responded 
and further development was completed.  38 U.S.C.A. § 7105; 
see Mayfield, supra.  The Veteran has had ample opportunity 
to respond/supplement the record.  He has not alleged that 
notice in this case was less than adequate.  See Goodwin, 
supra.

II. Legal Criteria, Factual Background, and Analysis

A.  Earlier Effective Dates

1.  Prior to December 5, 1995

Except as otherwise provided, the effective date of an award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151(a).  A "claim" or "application" is a formal or 
informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit. 38 C.F.R. § 3.1(p).  An informal claim must identify 
the benefit sought. 38 C.F.R. § 3.155(a).  If a formal claim 
is received within one year of an informal claim, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

Review of the record shows that the Veteran submitted his 
original claim for compensation benefits prior to his 
discharge from service in 1971.  A claim for service 
connection for a psychiatric disorder was not made at that 
time.  The earliest medical indication of PTSD was found on 
an outpatient treatment report dated on May 26, 1995.  This 
notation was for a referral to the PTSD clinic.  On December 
5, 1995, while being evaluated for a spine disorder, the 
Veteran expressed a wish to claim service connection for 
PTSD.  On May 14, 1996, the Veteran submitted a statement in 
support of claim that included a reference for consideration 
of service connection for PTSD.  

The RO has ruled that the December 5, 1995 VA examination for 
a spine disorder constituted an informal claim by the Veteran 
for service connection for PTSD.  This was the earliest claim 
that can be found in the record.  While it can be argued that 
the outpatient treatment referral to the PTSD clinic, which 
was dated on May 26, 1995 should be considered an informal 
claim for the benefit, it is noted that this does not 
identify that the Veteran was seeking the benefit.  
Therefore, it may not be construed as an informal claim, as 
it does not identify the benefit sought.  See 38 C.F.R. § 
3.155(a).  Moreover, the mere receipt of medical records 
cannot be construed as an informal claim for the benefit.  
See 38 C.F.R. § 3.157; Brannon v. West, 12 Vet. App. 32, 35 
(1998).  Under these circumstances, the earliest date for the 
grant of service connection and the award of the 50 percent 
rating made at that time, was December 5, 1995.  

2.  Prior to December 7, 1999

The record shows that the evaluation for the Veteran's PTSD 
was increased to 70 percent, effective on December 7, 1999.  
The basic facts regarding this issue are not in dispute.  As 
noted, the Veteran's claim for service connection for PTSD 
was considered to have been made in December 1995.  The 50 
percent award was made by rating decision dated in December 
1996.  The Veteran did not disagree with this award.  Over 
the next few years, the correspondence received from the 
Veteran and his representative related to claims for a 
clothing allowance and claims for payments to offset his 
service disability retirement.  In January 2000, a claim for 
a total rating based on individual unemployability was 
submitted.  At that time, a statement from a VA physician, 
dated on December 7, 1999, was received.  This was taken by 
the RO, in an April 2000 rating decision, to be the date of 
claim for an increase in compensation for PTSD to 70 percent.  
The Veteran did not evidence disagreement or appeal this 
award.  

In August 2005, the Veteran and his representative filed a 
claim for an earlier effective date for the 50 percent and 70 
percent awards for PTSD.  Such a freestanding claim for an 
earlier effective date is not considered a valid claim, as it 
attempts to vitiate the rule of finality.  See Rudd v. 
Nicholson, 20 Vet. App. 296, 300 (2006).  As the Veteran did 
not appeal the April 2000 rating decision, that decision is 
final and is only subject to revision upon the submission of 
new and material evidence or revision on the basis of clear 
and unmistakable error (CUE).  See Cook v. Principi, 318 F.3d 
1334, 1339 (Fed. Cir. 2002) (en banc); see also 38 U.S.C.A. 
§  5109A(a) ("A decision by the Secretary . . . is subject to 
revision on the grounds of clear and unmistakable error. If 
evidence establishes the error, the prior decision shall be 
reversed or revised."); 38 U.S.C. § 5108 ("If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 470, 
475 (2004).

It has not been argued that the request for an earlier 
effective date should be construed as a motion to revise 
based on CUE.  Thus, the only remaining possibility in this 
case is that the claim can be processed as some form of 
freestanding claim for earlier effective date even though 
there is a final decision of record dated in April 2000.  
Such a free standing claim vitiates the rule of finality.  
See Leonard and Cook, both supra.  Accordingly, to the extent 
that the claimant has raised a freestanding "claim for an 
earlier effective date" in an attempt to overcome the 
finality of the April 2000 final decision, the appeal cannot 
prevail.  As such, the Veteran has failed to state a claim 
upon which relief can be granted.  As he has not presented a 
legal claim for a VA benefit, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  

B.  Increased Ratings

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Regarding the claim for increase for dental trauma of teeth 
numbered 7, 8, 9, and 10, it is noted that this claim 
involves the initial rating assigned with a grant of service 
connection.  As such, "staged" ratings may be warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  As the 
appeal for this issue is from the initial rating assigned 
with the grant of service connection, "staged" ratings are 
for consideration.  

1.  PTSD and Frontal Lobe Syndrome

The Veteran has been service connected for PTSD and frontal 
lobe syndrome, status post brain trauma.  This has been 
evaluated on the basis of 38 C.F.R. § 4.130, Diagnostic Codes 
9411 and 9304.  Under, these Codes, the disabilities, which 
are evaluated under identical criteria, a 50 percent rating 
is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.

To warrant a 70 percent rating, the evidence must show 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  Id.

A 100 percent evaluation requires total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  Id.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

The GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996).  A score of 41-50 is assigned 
where there are "[s]erious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)."  
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed.1994).  A score of 51-60 is appropriate where there are 
"[m]oderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning, (e.g., few 
friends, conflicts with peers or co-workers)."  Id.  A GAF 
score of 31 to 40 indicates the examinee has some impairment 
of in reality testing or communications (e.g., speech is at 
times illogical, obscure, or irrelevant), or major impairment 
in several areas such as work or school, family relations, 
judgment, thinking or mood (e.g. the avoidance of friends or 
neglect of family and is unable to work).  Id.  

An examination was conducted by the VA in November 2004.  At 
that time, it was noted that the examination was to ascertain 
whether the Veteran had symptoms of brain damage that were 
associated with his original injury in a helicopter crash 
while in service.  It was noted that the Veteran had been 
diagnosed with PTSD and had significant symptoms of this.  It 
was noted that while in clinic, the Veteran was easy to 
anger, spoke bluntly about his situation and seemed to be 
somewhat paranoid regarding his treatment at the VA.  
Symptoms of PTSD were noted to include poor anger control and 
difficulty with concentration.  Some of these symptoms seemed 
more exaggerated than one would expect with PTSD, and were 
believed to include a component of brain damage residuals.  
The diagnoses were PTSD and brain trauma secondary to 
helicopter crash, with residual frontal lobe syndrome.  

The record shows that the Veteran has been receiving VA 
outpatient treatment since the mid-1990's.  In an August 2004 
statement, one of his treating psychiatrists submitted a 
report that indicated that the Veteran had encountered severe 
difficulty in both occupational and interpersonal functioning 
during the years since Vietnam.  He described symptoms of 
poor impulse control, impairment of fine motor control, 
difficulties with attention and concentration, memory, verbal 
learning and an inability to plan or organize capacities that 
were essential in all areas of competent living.  The 
psychiatrist attributed these deficits to the Veteran's PTSD 
and brain trauma injury residuals.  The Diagnoses were PTSD, 
severe and chronic, and traumatic brain injury.  The current 
GAF score, as well as the GAF score over the past year were 
listed as 38.  

In February 2006, he reported that his symptoms were stable, 
but he had not attempted to work in any capacity, which had 
diminished his stress to some degree.  He had reduced his 
medication doses, which were utilized to reduce symptoms of 
anxiety and intrusive, re-experiencing thoughts and seemed to 
be doing fairly well controlling his anger.  Objectively, he 
was alert and his mood was calm, but his affect was 
constricted and his thought process was mildly paranoid.  He 
had no suicidal or homicidal ideation.  The assessments were 
PTSD, severe and frontal lobe syndrome.  

An examination was conducted by VA in March 2008.  At that 
time, it was noted that the Veteran had been receiving VA 
outpatient treatment from 1996 to 2005, but now just 
maintained his medication refills with minimal contact.  He 
was currently taking Lorazepam and Nefazadone.  He lived with 
his wife and two pet cats, but did not participate in any 
recreational activities.  He was casually dressed and tense.  
His speech was loud and pressured.  He showed irritability 
toward the examiner and exhibited an angry affect.  His mood 
was agitated and depressed.  He had a short attention span 
and was unable to do serial 7s.  He was oriented in three 
spheres, but his thought process was rambling, with 
perseveration.  His thought process was preoccupied with one 
or two topics and showed paranoid ideation and delusions.  He 
had partial insight in that he knew that he had a problem.  
He noted that insomnia increased his irritability.  He had no 
hallucinations, but reported that he had verbally threatened 
others.  He did not exhibit obsessive or ritualistic behavior 
and had no complaints of panic attacks or homicidal thoughts.  
He did have occasional suicidal thoughts and poor impulse 
control.  He felt that he needed to increasingly rely on his 
wife to make decisions.  This increased his anger and 
irritability.  He had no problems maintaining personal 
hygiene or with activities of daily living.  He had normal 
remote memory, but his recent and immediate memory was mildly 
impaired.  

Specific PTSD symptoms included recurrent and intrusive 
distressing recollections of traumatic events and efforts to 
avoid thoughts, feelings or conversations associated with the 
trauma.  He had difficulty falling asleep or staying asleep 
and was irritable, with outbursts of anger.  He had 
difficulty concentrating, hypervigilance and an exaggerated 
startle response.  His irritability and anger occurred daily.  
There had been no periods of remission.  He was not currently 
employed, having retired about two years earlier.  The 
diagnoses were PTSD, chronic, severe; and organic brain 
syndrome, frontal lobe type.  The GAF score assigned was 43, 
which had been maintained over the past two years.  The PTSD 
was considered to cause serious impairment in social and 
occupational functioning.  It was noted that the cognitive 
sequellae from the service connected head injury included 
interference with his organizing, planning and information 
processing.  It was commented that the Veteran had severe 
problems with isolation as he avoided people and places that 
reminded him of his trauma; irritability, difficulty 
concentrating and impaired sleep; difficulties in 
interpersonal relationships, especially having to interact 
with any type of work situation.  Lastly it was noted that, 
prior to selling his business, he had had altercations with 
nearby businesses and had also had altercations with people 
in his neighborhood, one of which involved the police.  

After a careful review of the pertinent medical evidence in 
light of the above-noted criteria, the Board finds that the 
symptoms associated with the Veteran's PTSD and frontal lobe 
syndrome are consistent with the criteria for no more than 
the assigned 70 percent rating.  

The medical evidence reflects that the Veteran's PTSD and 
frontal lobe syndrome are manifested primarily, by anger, 
irritability, intrusive thoughts, difficulty with 
concentration, panic attacks, paranoia, delusions, suicidal 
thoughts, memory impairment, and a rambling thought process.  
While these symptoms undoubtedly suggest a serious 
psychiatric disability picture, they are indicative of no 
more than occupational and social impairment with 
deficiencies in most areas, the level of impairment 
contemplated in the currently assigned 70 percent disability 
rating.  

As noted above, the assignment of the maximum 100 percent 
rating is warranted for total occupational and social 
impairment, due to such symptoms such as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.  38 C.F.R. § 4.130, Diagnostic Codes 9304-9411.  
There is no evidence of gross impairment of thought process 
or communication.  His speech has been logical, clear and 
rational.  Although the Veteran has had occasion suicidal 
thoughts, there is no indication that he has had plan or 
intent.  He also was not shown to have homicidal ideation or 
hallucinations.  The Veteran does not exhibit any grossly 
inappropriate behavior and there has been no evidence of 
spatial disorientation.  

The 2008 VA examiner noted that the Veteran did not require 
assistance to maintain minimal personal hygiene or with the 
activities of daily living.  Although the Veteran appears to 
have difficulty with social interactions, the record shows 
that the Veteran generally has maintained a relationship with 
his wife of many years.  The Veteran's remaining symptoms 
were not so severe as to meet the criteria for a 100 percent 
rating under the General Rating Formula.  

The Board also notes that none of the GAF scores found in the 
record provide a basis for assignment of a 100 percent rating 
for PTSD.  The outpatient assessment in 2004 reflected an 
assigned a GAF score of 38, while the VA examination report 
in 2008 reflected a GAF score of 43.  These scores, while 
reflecting serious and significant disability, do not 
demonstrate an inability to function in almost all areas, 
which may be found with GAF scores of 30 or less.  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th 
ed.1994).  

The Board reiterates, as noted above, that, while important, 
the GAF scores assigned in a case, like an examiner's 
assessment of the severity of a condition, are not 
dispositive of the rating issue; rather, they must be 
considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned. See 38 C.F.R. § 4.126(a).  

In this case, the extent and severity of the Veteran's actual 
symptoms reported and/or shown are consistent with 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, judgment, thinking 
or mood; the level of impairment contemplated in the assigned 
70 percent rating.  Moreover, medical comments as to the 
Veteran's unemployability have appropriately been considered 
in the decision to award a TDIU, but are not dispositive of 
the rating claim.  

Thus, the Board finds that the Veteran's PTSD symptomatology 
has more nearly approximated the criteria for the 70 percent 
rather than a 100 percent rating for the period. 


2.  Residuals of a Tibia and Fibula Fracture

Service connection for the residuals of a fracture of the 
right tibia and fibula was granted by rating decision dated 
in 1972, with a 20 percent evaluation being assigned.  The 
rating was increased to the current 30 percent award by 
rating decision of the RO in December 1995.  The Veteran's 
claim for an increased rating was received in 2004.  

For impairment of the tibia and fibula, with nonunion and 
loose motion requiring a brace, a 40 percent evaluation is 
warranted.  For malunion, with marked knee or ankle 
disability, a 30 evaluation is warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5262.  

An examination was conducted by VA in November 2004.  At that 
time, it was noted that the Veteran had sustained the 
fracture of the right tibia and fibula in a helicopter crash 
while in combat.  This was an open comminuted fracture that 
became infected and the Veteran was treated for osteomyelitis 
and had delayed closure of the wound.  He reported that he 
continued to have some drainage, but none had occurred in the 
past 18 months.  He reported that he had pain and tenderness 
in the vicinity of the deformity of the bones and scar.  He 
denied heat, redness, or swelling, but had some instability 
and wore a supportive brace.  He said that he had pain in his 
right ankle after prolonged walking or use of his ankle.  He 
also had pain in the ball of his foot, which was not 
necessary related to his service-connected injury.  He took 
Naprosyn for pain in the ankle.  His osteomyelitis was 
currently asymptomatic, with no signs of active infection, 
but he stated that he had probably had two to three episodes 
in the past five years.  He reported that he drained a 
yellow, thick and blood-tinged fluid that generally just 
appeared on his sock.  He wore a plastic, supporting brace 
for the ankle and had tenderness in the area of the bony 
deformity and lower portion of the scar on the right tibia.  

Examination showed deformity of the right tibia.  There was a 
bony prominence on the area where the fracture was raised 
approximately 3 cm and was about 15 by 4 cm in width and 
length.  There was also a 12 by 0.5 cm scar that was well-
healed and hypopigmented.  The right lower leg measured 46 cm 
from the mid kneecap to the lower pole of the medial 
malleolus as compared with a left leg measurement of 50 cm.  
Overall, the right leg measured 2 cm shorter than the left 
leg, from the anterior superior iliac spine to the medial 
malleolus.  There were no signs of malunion or nonunion, 
loose motion, or false joint.  The bony prominence seemed to 
be fairly rigid, although it was slightly tender.  The leg 
itself was not mobile.  There was tenderness in the area of 
the lower medial side of the bony prominence.  There was no 
weakness, redness, heat or edema.  There was no painful 
motion of the right ankle.  The Veteran walked with a right-
sided limping gait.  He was unable to walk on his toes, 
because of pain in the right leg.  He was able to walk on his 
heels, but did report an increase in pain in the right leg.  
There was no ankylosis.  Range of motion of the right ankle 
was from zero degrees dorsiflexion to 30 degrees plantar 
flexion.  There was an overgrowth of bone in the mid-tibia 
and did report bouts of osteomyelitis in the past; however, 
he did not have any fever or report any anemia.  The 
diagnoses were status post fracture of the tibia and fibula, 
with healing, with deformity of the tibia; chronic 
osteomyelitis of the tibia and fibula, currently 
asymptomatic; and limited range of motion of the right ankle, 
probably secondary to fracture of the tibia and fibula.  

VA outpatient treatment records, dated from 1995 to 2006, 
show that the Veteran has had complaints of pain in the left 
lower extremity over the years for which he took medication.  
The records do not include evidence of active osteomyelitis.  
An examination by VA in February 2008 shows no evidence of 
active osteomyelitis or of findings of nonunion of the tibia 
or fibula.  

The Veteran has been service connected for the residuals of a 
fracture of the tibia and fibula for which he is in receipt 
of a 30 percent rating.  In general, a rating of 40 percent 
requires a demonstration of nonunion, with loose motion that 
requires a brace.  Although the Veteran is shown to use a 
brace, neither nonunion nor loose motion have been 
demonstrated in the record.  A 40 percent rating could also 
be assigned with the demonstration of a shortening of the 
limb, as measured from the anterior superior spine of the 
ileum to the internal malleolus of the tibia, of between 3 
and 3.5 inches (7.6 to 8.9 cms), but this is not to be 
combined with other ratings for a fracture and, in any event, 
the Veteran's right leg is shown to be only 2 cm shorter than 
the left.  Therefore, a 40 percent rating is not warranted on 
this basis.  38 C.F.R. § 4.71a, Code 5275.  

A 40 percent evaluation may also be assigned on the basis of 
ankylosis of the ankle, in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction inversion or eversion deformity.  
38 C.F.R. § 4.71a, Code 5270.  In this case, there is no 
evidence of ankylosis and no evidence of deformity of the 
right ankle.  As such, a 40 percent rating is not warranted 
on this basis.  

As part of the fracture residuals, the Veteran is also 
service connected for osteomyelitis, which can be separately 
evaluated.  A 10 percent evaluation is warranted with 
repeated episodes, without evidence of active infection in 
the past 5 years; a 20 percent rating is warranted with 
discharging sinus or other evidence of active infection 
within the past 5 years.  38 C.F.R. § 4.71a, Code 5000.  
Despite the fact that the Veteran reported on examination in 
2004 that he had had a discharging sinus, there is no 
evidence in the treatment records documenting active 
infection.  As such, this does not provide a basis for an 
additional disability rating.  

3.	Residuals of T5 and T6 Compression Fractures
and Low Back Pain

Service connection for the residuals of compression fractures 
of T5 and T6 was granted by the RO in a March 1972 rating 
decision at which time a 10 percent evaluation was assigned.  
The 10 percent evaluation was increased to 20 percent by 
rating decision dated in December 2005.  Also in December 
2005, service connection was granted for chronic low back 
pain as secondary to the Veteran's service connected right 
lower extremity disability.  A 20 percent rating for low back 
pain was assigned at that time.  In 2004, the Veteran 
submitted a claim for increased ratings.  The current 
evaluations are made on the basis of residuals of compression 
fracture of T5 and T6, with deformity and spasms, under 
38 C.F.R. § 4.71a. Code 5235 and chronic low back pain, under 
38 C.F.R. § 4.71a, Code 5237.  

Both of these ratings are evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine.  The 
regulations are found at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243.  The General Rating Formula for Diseases and 
Injuries of the Spine provides as follows:

With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area 
of the spine affected by residuals of injury or 
disease

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar 
spine ....................................................50

Forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.......................................40

Forward flexion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; 
or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.....................20

Forward flexion of the thoracolumbar spine greater 
than 60 degrees but not greater than 85 degrees; 
or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or more of 
the height....................................10

Note 1 to this provision provides that associated 
objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should 
be evaluated separately, under an appropriate 
diagnostic code.  

Note 2 provides that for VA compensation purposes, 
normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 
degrees, left and right lateral flexion are zero to 
30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum 
that can be used for calculation of the combined 
range of motion. 

Note 3 provides that in exceptional cases, an 
examiner may state that because of age, body 
habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to the 
normal range of motion stated in Note 2.  Provided 
that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is 
normal for that individual will be accepted. 

Note 4 provides that each range of motion 
measurement should be rounded to the nearest five 
degrees.  

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire cervical spine, the entire thoracolumbar 
spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more 
of the following: difficulty walking because of a 
limited line of vision; restricted opening of the 
mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on 
the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) 
always represents favorable ankylosis.  

Note 6 provides that disability of the 
thoracolumbar and cervical spine segments will be 
separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will 
be rated as a single disability. 

An examination was conducted by VA in May 2005.  At that 
time, it was noted that Veteran's claims file was not 
available for review, but that his medical records were.  
These were noted to be scant and mostly pertinent to his PTSD 
and frontal lobe syndrome.  The Veteran's complaints were 
summarized basically as back pain.  An MRI study previously 
performed showed that he was a candidate for a methacrylate 
injection in order to stabilize the vertebral compression 
fractures.  He stated that the pain was always present and 
located between his shoulder blades.  It was dull, with an 
intensity level of 7-8/10, which could increase to 10/10 at 
times.  He took Naprosyn for the pain.  He had no 
constitutional symptoms such as weight loss, fever or 
malaise.  He walked with a cane and had a right side limp.  

On examination of the thoracolumbar spine, there were no 
deformities, lumps or bumps.  The scapulas were normally 
positioned, with no signs of scoliosis over the thoracolumbar 
spine.  There was tenderness upon palpation at the level from 
T4 to T6, with paraspinal muscle spasm on both sides of the 
thoracic spine and along the trapezius muscles.  He had good 
forward flexion of the thoracolumbar spine, to 90 degrees, 
extension of 30 degrees, left lateral flexion of 30 degrees, 
right lateral flexion of 30 degrees and left and right 
lateral rotation to 30 degrees in each direction.  He stated 
that he was always in constant pain and did not report any 
more pain during the examination except on palpation of the 
paraspinal muscles.  The diagnosis was a compression fracture 
of T4 and T5, with mild gibbous deformity, not worsened on 
clinical examination, since prior examination.  The Veteran's 
midback pain has been present and consistent since his 
discharge from service, and was as likely as not to be 
associated with the compression fracture.  

An examination was conducted by VA in February 2008.  At that 
time, it was noted that the Veteran had sustained fractures 
of two thoracic vertebrae in a helicopter crash in service, 
with about 60 percent loss of the vertebral height of T4 and 
20 to 30 percent loss of T5.  The symptoms had become 
progressively worse since the initial injury.  The Veteran 
also had spondylosis of L4-5 and S1, but MRI study.  Symptoms 
of decreased motion, stiffness and pain were described.  The 
pain was described as constant, sharp and non-radiating.  
There were no symptoms of intervertebral disc syndrome.  On 
examination, no muscle spasm was seen.  There were no 
abnormal spinal curvatures.  Motor strength in the upper and 
lower extremities was normal, except for the right knee and 
ankle that was noted to be 4/5.  Muscle tone was normal with 
no atrophy.  Sensation to pinprick, vibration, light touch, 
and position sense was normal in the upper and lower 
extremities.  Reflexes were 2+ and equal except for ankle 
jerk that was 1+ and equal.  

Range of motion studies included active and passive forward 
flexion to be from 0 degrees to 70 degrees, with pain 
beginning at 45 degrees both actively and passively.  There 
was pain after repetitive use, but no additional loss of 
motion.  Extension was from 0 to 20 degrees, with pain 
beginning at 10 degrees.  There was no additional loss of 
motion after repetitive use.  Lateral flexion was from 0 to 
30 degrees, bilaterally, without pain or loss of motion on 
repetitive use.  Lateral rotation to the right was from 0 to 
20 degrees, with pain at 10 degrees.  Lateral rotation to the 
left was from 0 to 30 degrees, with pain beginning at 20 
degrees.  There was no loss of motion on repetitive use in 
either direction.  The diagnoses were degenerative joint 
disease of the thoracolumbar spine associated with residuals 
of compression fracture of the thoracic spine, and lumbar 
spondylosis L4-S1, with low back pain.  

The Veteran's two back disorders have each been separately 
evaluated as 20 percent disabling, with a combined 40 percent 
evaluation for disability of the spine.  For a higher 
disability rating, the Veteran would have to demonstrate 
unfavorable ankylosis of the thoracolumbar spine or that he 
manifested limitation of flexion to 30 degrees or less.  The 
Veteran's disabilities do not approach this level of 
impairment.  The low back pain is manifested by pain and 
limitation of forward flexion to 70 degrees, extension to 30 
degrees, lateral flexion to 30 degrees, bilaterally; right 
rotation to 30 degrees and left rotation to 20 degrees.  
There is no documented additional loss of function due to 
pain or repetitive use.  He has demonstrable deformity of two 
thoracic vertebrae, with no muscle spasm demonstrated on the 
most recent examination.  The Board would also observe that 
the forward flexion of the lumbar spine is not limited to 30 
degrees or less.  As there is no demonstration of ankylosis 
of the thoracolumbar spinal segment, or limitation of flexion 
to 30 degrees or less, ratings in excess of the each assigned 
20 percent evaluations are not warranted.  

4.  Scar of the Right Tibial Area

Service connection for a scar on the anterior right leg was 
granted by rating decision dated in 1972, with a 
noncompensable evaluation being assigned.  The Veteran 
claimed an increased rating in 2004, with a 10 percent rating 
being assigned by rating decision dated in April 2006.  The 
evaluation is based upon a superficial scar that was painful 
on examination.  38 C.F.R. § 4.118, code 7804.  

At the outset, the Board notes that the criteria for skin 
disorders were revised during the pendency of this appeal, 
effective October 23, 2008.  However, the revised criteria, 
only applies to new claims filed after October 23, 2008, or 
those claims where a request for consideration of the new 
criteria has been received.  See 73 Fed. Reg. 54708 (Sep. 23, 
2008).  As the claim was filed prior to the effective date of 
the revised criteria, and neither the Veteran nor his 
representative has requested such consideration, the revised 
criteria are not for application.  

Under the schedular criteria for evaluating scars:

Scars, other than head, face, or neck, that are 
deep or that cause limited motion:
Area or areas exceeding 144 square inches (929 sq. 
cm.) warrants a 40 evaluation; 
Area or areas exceeding 72 square inches (465 sq. 
cm.) warrants a 30 evaluation;
Area or areas exceeding 12 square inches (77 sq. 
cm.) warrants a 20 evaluation
Area or areas exceeding 6 square inches (39 sq. 
cm.) warrants a 10 percent evaluation

Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
Sec. 4.25 of this part.

Note (2): A deep scar is one associated with 
underlying soft tissue damage.  38 C.F.R. § 4.118, 
Code 7801

Scars, other than head, face, or neck, that are 
superficial and that do not cause limited motion:
Area or areas of 144 square inches (929 sq. cm.) or 
greater s 10 percent evaluation is warranted.

Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 
Sec. 4.25 of this part.

Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7802.  

Scars, that are superficial or unstable warrant a 
10 percent evaluation.  

Note (1): An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin 
over the scar.

Note (2): A superficial scar is one not associated 
with underlying soft tissue damage.  
38 C.F.R. § 4.118, Code 7803.  

Scars, that are superficial and painful on 
examination warrant a 10 percent evaluation.  

Note (1): A superficial scar is one not associated 
with underlying soft tissue damage.

Note (2): In this case, a 10-percent evaluation 
will be assigned for a scar on the tip of a finger 
or toe even though amputation of the part would not 
warrant a compensable evaluation.  
38 C.F.R. § 4.118, Code 7804.  

Scars, other; are rated on limitation of function 
of the affected part. 38 C.F.R. § 4.118, Code 7805.  

An examination was conducted by VA in November 2004.  At that 
time, it was noted that the Veteran had sustained an injury 
during service that included a scar on the right lower leg 
where an open fracture of the tibia and fibula was located.  
He had a history of osteomyelitis of the right tibia.  On 
examination, there was a 12 by 0.5 cm scar of the mid-tibial 
area.  This was well-healed, but tender in the lower portion.  
There was no adherence of the tissue under the scar.  The 
scar was fairly smooth, with no keloid formation.  It was 
stable, with no significant elevation or depression.  It 
appeared to be superficial and completely healed.  There was 
no inflammation, edema, or keloid formation.  There was no 
induration or inflexibility of the skin in the area of the 
scar.  There was decreased sensitivity to pinprick below the 
area of the scar, but this was variable in nature and did not 
follow a specific sensory distribution pattern.  The 
diagnoses were well-healed scar on the midtibial area that 
was still slightly tender at the base and bony deformity of 
the right tibia under the scar that had tenderness at the 
lower portion of the bony deformity.  

An examination was conducted by VA in February 2008.  At that 
time, the scar of the right lower extremity on the anterior, 
mid-tibial region was noted to measure .5 by 8 cm.  There was 
tenderness on palpation, but no adherence to the underlying 
tissue, limitation of motion or loss of function.  There was 
no underlying soft tissue damage, skin ulceration or skin 
breakdown over the scar.  The diagnosis was postoperative 
scar, as described.  

The Veteran has a tender superficial scar on the right tibial 
area.  The scar is not shown to limit function of the right 
leg or to cover an area in excess of 77 square centimeters.  
As the criteria for a rating in excess of the current 10 
percent evaluation have not been demonstrated, an increased 
rating is not warranted.  

5.  Teeth Numbered 7, 8, 9, and 10

By rating decision dated in March 2005, the Veteran was 
service connected for dental trauma of teeth numbered 7, 8, 
9, and 10.  The primary significance of this rating is 
eligibility for unlimited dental treatment related to these 
upper teeth.  38 C.F.R. § 17.161(c).  For a compensable 
evaluation, all upper anterior teeth must be missing, with 
loss of masticatory surface that is not restorable by 
suitable prosthesis.  38 C.F.R. § 4.150, Diagnostic Code 
9913.  The Veteran has been afforded two VA dental 
examinations, dated in November 2004 and March 2008.  These 
examinations show that teeth numbered 7 through 10 have been 
replaced by a bridge, without loss of masticatory surface.  
In an August 2004 statement, the Veteran's private dentist 
indicated that he had provided restorative services for the 
Veteran, without giving an indication that the Veteran was 
prevented from wearing a suitable prosthesis between teeth 
numbered 7 and 10.  Under these circumstances, a compensable 
evaluation is not warranted for the traumatic loss of these 
teeth.  

6.  All Disabilities

Regarding the ratings of the musculoskeletal disabilities, 
38 C.F.R. § 4.40 (regarding functional loss) must be 
considered apart from and in addition to the appropriate 
Diagnostic Codes in the VA Schedule for Rating Disabilities.  
See DeLuca v. Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  
As noted, there is no documented additional functional loss 
due to pain, fatigue, weakness, and incoordination in the 
record so as to bring the levels of impairment of the 
thoracic, low back, or tibia and fibula fracture residuals to 
a disability picture that presents the degree of severity 
warranting the next higher ratings. The Board has also 
considered whether referral for extra- schedular 
consideration under 38 C.F.R. § 3.321(b)(1) is suggested by 
the record.  As there is no evidence that any of the service 
connected disabilities at issue have required 
hospitalization, resulted in marked interference with 
employability, or have involved any other factors of like 
gravity that would render application of regular schedular 
criteria impractical or inadequate to reflect the true 
disability pictures, the Board finds that referral of this 
case for extra-schedular consideration is not in order.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).

Because the evidence as to these matters is not approximately 
balanced, the benefit- of-the-doubt doctrine does not apply; 
the claims for higher ratings must be denied. See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An effective date earlier than December 5, 1995, for the 
grant of service connection for post traumatic stress 
disorder (PTSD) and the assignment of a 50 percent rating is 
denied.  

An effective date earlier than December 7, 1999, for an award 
of a 70 percent rating for PTSD is denied.  

A rating in excess of 70 percent for PTSD is denied.  

A rating in excess of 30 percent for status post fracture of 
the right tibia and fibula, with deformity of the tibia and 
inactive osteomyelitis is denied.  

A rating in excess of 20 percent for the residuals of 
compression fractures of T5 and T6, with deformity and spasm 
is denied.  

A rating in excess of 20 percent for low back pain is denied.  

A rating in excess of 10 percent for a scar of the mid-tibial 
area is denied.  

An initial compensable rating for dental trauma of teeth 
numbered 7, 8, 9, and 10 is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


